Citation Nr: 0739947	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-38 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the United States of 
America



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to August 1957, from February 1967 to June 1970, and from 
October 1970 to August 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran was originally service connected for hearing loss 
in the left ear, rated as noncompensably (zero percent) 
disabling, in a rating decision dated in October 1987.  The 
veteran requested that his hearing be checked in 
correspondence received in February 2005.  The RO interpreted 
this correspondence to be a claim for an increased rating for 
his service-connected left ear hearing loss disability.  In 
the course of a VA audiological examination given in March 
2005, it was determined that the veteran had qualifying 
hearing loss in his right ear as well as his left ear.  
Consequently, the RO, sua sponte, service connected the 
veteran for right ear hearing loss, assigning a non-
compensable rating.  The RO also denied the claim for a 
compensable rating for hearing loss.  The veteran appealed, 
noting that his VA examiner had suggested to him that he make 
an appointment to be fitted with hearing aids.  This appeal 
ensued.


FINDINGS OF FACT

1.  The veteran's current level of right ear hearing loss 
equates to a numeric designation of I (puretone average of 
41.25 and discrimination ability of 96 percent).

2.  The veteran's current level of left ear hearing loss 
equates to a numeric designation of I (puretone average of 40 
and discrimination ability of 96 percent).


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, well before the RO adjudicated the claim.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) reporting 
the results of its review of issues on appeal and the text of 
the relevant portions of the VA regulations.  

The Board notes that the VCAA notification did not include 
the criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, once a decision awarding service connection, a 
disability rating, and an effective date has been made, as is 
the case here, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  
Moreover, it is clear from the veteran's correspondence that 
he understood that an increased rating was obtainable for 
service-connected disabilities.  Moreover, the recent rating 
decision awarding service connection for hearing loss in the 
right ear told the veteran that the effective date of the 
award was the date of receipt of his claim, February 23, 
2005.  The November 2005 SOC also explained in detail the 
criteria for assigning hearing loss disability ratings.  
Thus, the veteran has been notified of both the criteria for 
assigning hearing loss disability ratings and for award of an 
effective date, and a remand for that purpose is therefore 
not required.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established, as is the case for the veteran's left ear 
hearing loss disability, and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, as is the case here with the veteran's right ear 
hearing loss disability claim, consideration must be given as 
to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Consequently, the Board will 
evaluate the veteran's right ear claim as a claim for a 
higher evaluation of an original award, effective from 
February 23, 2005, the date the veteran's claim was received.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  

At the March 2005 VA audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
65
60
LEFT
10
10
30
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the both ears.  

The resulting puretone threshold averages, based on averaging 
the results of testing at 1000, 2000, 3000, and 4000 Hz., 
were 41.25 in the right ear, and 40 in the left ear.  
38 C.F.R. § 4.85(d).  Entering Table VI (abbreviated below 
from 38 C.F.R. § 4.85) with the above speech audiometry 
findings (with the right ear average rounded up to 41) 
results in a score of I for both ears.  

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 


Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with auditory acuity levels 
of I) shows that the level of the veteran's hearing loss 
evaluation is 0 percent, or non-compensable.  

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

The Board acknowledges the veteran's statement that his VA 
examiner encouraged him to make an appointment to be fitted 
with hearing aids.  However, the criteria for award of 
compensable VA benefits for hearing loss are prescribed by VA 
regulations by mechanical application of the rating schedule 
as show above.  The criteria for being fitted with hearing 
aids are completely different, and the two are unrelated.  

Based on the foregoing analysis and the mechanical 
application of the rating schedule, the Board finds that 
award of a compensable rating for the veteran's service-
connected bilateral hearing disability is not warranted.  


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


